Title: From Thomas Jefferson to John Page, 24 January 1799
From: Jefferson, Thomas
To: Page, John


          
            My dear friend
            Philadelphia Jan. 24. 99.
          
          I inclose you a copy of Gerry’s correspondence after his companions left him, and of mr Pickering’s commentary on it. you will see reason to suspect (especially after what the papers say of a British alliance) that the Executive has taken some step on the presumption that France would declare war, to support which it is necessary to have it believed she will still make war. yesterday they voted in the H. of R. by a majority of 20. to retain a clause in a bill opening commerce with Toussaint, now in rebellion against France. this circumstance with the stationing our armed vessels round the French islands will probably be more than the Directory will bear. in the mean time you observe that the raising the additional army, and building a great additional navy are steadily proposed; and as these will require a great immediate supply of money, a loan of 5. millions is opened at the usurious interest of 8. per cent, for fear that an immediate addition of that to our taxes should blow up the whole object. the following is a statement (in round numbers) of our annual income & expenditure divested of those articles of the Treasury report which are accidental.
          
            
              Income.
              Expences.
              
            
            
              1798.
              Impost
               7½ Millions
                Civil list.
              
                 ¾ million
            
            
              
              Excise, carriages &c
                ⅝ of a million
              foreign intercourse
              
                 ½
            
            
              
              
               8⅛
              int. on public debt
              
               4.
            
            
              1799.
              Stamp & direct tax, clear
               2
              existing navy
              2½
              
            
            
              existing army (5000)
              1½
               4
            
            
              
              
              10⅛
              
              
               9¼
            
            
              
              
              
              addnl. army (9000)
              2½
              
            
            
              
              
              
              addnl. navy (exclus. outfit)
              3.
              
            
            
              
              
              
              int. of new loan
               4/10
               5 9/10
            
            
              
              
              
              
              
              15  1/7
            
          
          it is said however that the deficit of 5. millions, need not be added to our annual taxes for a year or two. these subjects compared with Gerry’s explicit assurance that France is sincere in wishing to avoid war with us,  that she does not desire a breach of the British treaty but only to be put on an equal foot, and that a liberal treaty might have been had, I leave to your own reflections.—I am told that if you will exert yourself you may be elected to the next Congress. pray my dear Sir, leave nothing undone to effect it. we gain on the whole by the new elections, & if those of Virginia are uniform we shall have a majority. two years more of such measures as we have had lately will ruin us beyond recovery. never did so important a public duty rest on you before. for even a single vote may decide the majority. it is truly a case of moral duty, and I know your conscience will not be insensible to it, if you will indulge it’s suggestions. I write to my friends seldom because of the suspected infidelity of the post office. present me respectfully to mrs Page, and accept assurances of great and unaltered affection from Dr. Sir
          Yours sincerely
          
            Th: Jefferson
          
        